Case 1:16-cr-20897-PAS Document 144 Entered on FLSD Docket 06/07/2019 Page 1 of 1




                       U N ITED STATES DISTRICT CO URT
                       SOU THERN DISTRICT OF FLORIDA
                          CA SE N O .16.CR.20897.SEITZ

  U N ITED STATES O F AM ERICA

  VS.

  PRIN CESS CRU ISE LIN ES,LTD .


                     O RD E R O N P RIN CESS'U N O PPO SED
                M OTION TO AD JO U R N STATU S CO N FER EN CE

        This m atter is before the Court upon the D efendant's U nopposed M otion to

  Adjourn StatusConference (DE 141q. Upon consideration,itishereby
        O RD ERED that:

         The M otion (DE 141j is GRANTED. The status conference currently
        scheduled forJuly 10,2019,see EDE 140q,is rescheduled to July 19,2019 at
        12:30 p.m .

     2. Ifthe parties anticipate that the hearing willlast longer than 2 hours,they

        shallnotify the Courtby July 8,2019 and the hearing w illbe rescheduled for

        July 22,2019 at2:00 p.m .

        DONEANDORDEREDinMiami,Florida,this& dayof une,2019.

                                       PA TRICIA A. IT
                                       U N ITED STATES D ISTRICT JU D GE

  cc: A1lCounselofRecord
